        Case 2:18-cv-00237-APG-VCF Document 153 Filed 12/01/20 Page 1 of 1




 1                          UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3 FRANK PECK,                                       Case No.: 2:18-cv-00237-APG-VCF

 4        Plaintiff                                Order Granting Motion to Extend Time

 5 v.                                                           [ECF No. 152]

 6 STATE OF NEVADA, et al.,

 7        Defendants

 8       I ORDER that plaintiff Frank Peck’s motion to extend time (ECF No. 152) is

 9 GRANTED.

10       DATED this 1st day of December, 2020.

11

12
                                                   ANDREW P. GORDON
                                                   UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
